Citation Nr: 0427848	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from September 1941 to 
September 1942 and from August 1945 to March 1946.  He was a 
prisoner of war (POW) for a period from April to September 
1942 and in a no casualty status from September 1942 to 
August 1945.  The veteran died in August 1992.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, denied entitlement to service connection for 
the cause of the veteran's death.  

The written report of an informal hearing conference with a 
Decision Review Officer (DRO) in July 2003 was attached to 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

According to the veteran's death certificate, he died while 
hospitalized at Kaiser Permanente Medical Center (Kaiser) in 
Santa Clara, California.  The terminal hospitalization 
records are not of record.  The Board notes that several 
requests have been made and Kaiser has replied requesting 
identifying information.  The evidence of record shows, 
however, that a request in May 2004 is still outstanding.  
The RO should make another attempt to secure the terminal 
hospital records.

In addition, the appellant wrote in May 2003 that she was 
appointing a service organization as her representative for 
her personal hearing.  Apparently a service organization 
representative was not present at the informal DRO hearing in 
July 2003.  The RO included a VA Form to appoint a veterans 
service organization with the supplemental statement of the 
case issued in September 2003; however, to date, it has not 
been returned.  The appellant should be provided another 
opportunity to designate a representative, if she so desires.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should again contact Kaiser in 
Santa Clara, California, for the 
veteran's terminal hospital records.  The 
RO should request that Kaiser furnish a 
negative reply if records are not 
available.  The appellant should be 
notified of the response from Kaiser.  

3.  The appellant should be contacted for 
clarification of representation and sent 
a VA Form 21-22.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the appellant's claim.  The 
Board is obligated by law to ensure that 
the RO complies with its directives.  The 
Court has stated that compliance by the 
Board or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be provided an SSOC containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


